Citation Nr: 1129113	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  03-28 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased initial evaluation for patellofemoral pain syndrome of the left knee, currently 10 percent disabling.  

2. Entitlement to service connection for a right knee disability.  

3. Entitlement to service connection for bacterial vaginosis. 

4. Entitlement to service connection for uterine fibroids, status post abdominal hysterectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1985 to January 1986 and from November 1986 to July 1989. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The December 2002 rating decision granted service connection for the left knee disability and assigned a noncompensable evaluation effective July 11, 2002.  A subsequent June 2003 statement of the case and rating decision increased the initial evaluation to 10 percent.  

In August 2008, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.  This appeal was remanded by the Board in February 2009 for consideration of additional evidence by the RO.  

The issue of entitlement to an increased initial evaluation for patellofemoral pain syndrome of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The competent evidence of record shows that right knee arthritis did not manifest within one year after service and was not causally or etiologically related to any disease, injury, or incident during service.

2. The competent evidence of record does not show that bacterial vaginosis is causally or etiologically related to any disease, injury, or incident during service.

3. The competent evidence of record does not show that uterine fibroids, status post abdominal hysterectomy, are causally or etiologically related to any disease, injury, or incident during service.  


CONCLUSIONS OF LAW

1. A right knee disability was not incurred in or aggravated by service and may not be presumed to be incurred therein.  38 U.S.C.A. §§ 1131, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2. Bacterial vaginosis was not incurred in or aggravated by service.  38 U.S.C.A. § 1131, (West 2002); 38 C.F.R. § 3.303 (2010).

3. Uterine fibroids, status post abdominal hysterectomy were not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent an initial notification letter in July 2002 prior to the initial rating decision.  A VCAA letter was sent in August 2007 that addressed the notice elements and informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in her possession to the AOJ.  The August 2007 letter also included the notice provision pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the VCAA duty to notify was satisfied subsequent to the initial AOJ decision, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ also readjudicated the case in 2008 and in 2010 after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  Further, as the RO adjudicated the case and considered additional evidence in June 2010, the Board finds that the RO complied with its February 2009 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, private medical records, Social Security Administration (SSA) records and VA medical records.  The Veteran was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination by a gynecologist in December 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the claims file, considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated.  

Regarding the right knee disability, the Veteran was not afforded a VA examination.  The service treatment records did not show a right knee injury or a chronic right knee disability.  In view of the objective evidence of record which was negative for any complaints or findings of a chronic right knee disability in service, the Board finds the veteran's current assertions alone in the face of this objective evidence not credible, and thus do not require VA to provide an examination.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to 5103A(d), to provide a veteran with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (a medical opinion was not warranted when there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that reflected an injury or disease in service that may be associated with his symptoms).  

The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In this case, as the evidence does not show a right knee injury in service, the Board finds that a VA examination is not warranted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

SERVICE CONNECTION 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease such as arthritis manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Right Knee 

The Veteran contends that her right knee was injured in a fall in service.  The service treatment records indicate that in July 1986, the Veteran reported that she did not have right knee problems prior to service.  The July 1986 enlistment examination shows that her lower extremities were clinically evaluated as normal upon entry into service.  The service treatment records show treatment for a fall in November and December 1987.  The Veteran was only treated for an injury to her left knee as a result of the fall.  There were no in-service treatment records showing treatment for an injury to her right knee.  

In July 2004, the Veteran sought treatment for bilateral knee pain.  The VA medical records in July 2004 show a diagnosis of bilateral arthritis.  As such, the Board finds that there is a current diagnosis of a right knee disability.  The Board notes, however, that the medical evidence of record does not show that the Veteran was diagnosed with right knee arthritis within one year from date of service.  Therefore, right knee arthritis is not presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309.  

In spite of the current diagnosis of a right knee disability, there is no medical evidence of record showing that the Veteran had a right knee injury in service.  As there was no treatment for a right knee injury in service, the service treatment records also do not show a chronic disability in service.  The Board acknowledges that the Veteran contends that both knees were injured in service.  Even after affording the Veteran the benefit of the doubt that both knees were injured in service, there were no complaints of or treatment for right knee pain in service.  Therefore, the evidence does not show that a chronic disability was incurred in service.  

Further, without an injury or treatment in service, the evidence also does not show continuity of symptomatology since service.  The right knee arthritis was diagnosed several years after service.  The Board acknowledges the Veteran's statements that she injured her knee in service, however, the evidence of record shows no complaints of right knee pain in service.  The Veteran is competent to report her symptoms and when they occur.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  In this case, however, the evidence shows treatment for her left knee, but fails to show right knee symptoms until several years after service.  As such, the contemporaneous medical evidence contradicts the Veteran's assertions.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board finds that her current assertions of continuity are not credible.  

There is also no evidence showing that her current right knee disability is related to service.  The medical evidence of record is devoid of any objective medical evidence of a right knee disability until many years after service.  The VA treatment notes do not relate the Veteran's right knee arthritis to service or to any remote incident in service.  Without competent medical evidence linking the Veteran's disability to service, service connection is not warranted.

The Board has considered the Veteran's contention that a relationship exists between her right knee disability and service.  While a lay statement could, in certain circumstances, constitute competent nexus evidence, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's injuries in service and the current diagnosis to be complex in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As a layman, without the appropriate medical training and expertise, the Veteran she is not competent to provide a probative opinion on a medical matter such as etiology.  While a layman such as the Veteran can certainly attest to her in-service experiences and current symptoms, she is not competent to provide an opinion linking that disability to service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

As such, the Board finds the Veteran's statements regarding a nexus between her current right knee disability and an incident in service to be of little probative value as she is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the medical evidence of record does not show an injury in service, continuity, or a nexus between the Veteran's right knee disability and an in-service injury, the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a right knee disability must be denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bacterial Vaginosis and Uterine Fibroids 

The Veteran contends that she first incurred recurrent bacterial vaginosis and yeast infections in service.  She asserts that the uniform and unsanitary conditions while in the field in service caused chronic bacterial vaginosis.  Additionally, the Veteran asserts that the uterine fibrosis is secondary to the bacterial vaginosis.  

The service treatment records reveal that in July 1986, the Veteran reported that she had not previously been treated for a female disorder.  The July 1986 enlistment examination shows a normal vaginal examination upon entry into service.  In January and July 1987 the Veteran reported vaginal symptoms including itching and discharge.  There were no separation documents associated with the claims file.  

The VA medical records as well as private medical records show that the Veteran has been repeatedly treated for vaginitis as well as uterine fibroids after service.  Additionally, the Veteran underwent a hysterectomy in January 2002.  

In an April 2003 VA examination, the examiner noted the Veteran's reported history of vaginosis in service.  The examiner found, however, that the service records primarily showed a history of yeast infections in service and treatment with Monistat.  The examiner also noted that on one occasion the Veteran was treated with Flagyl, therefore, it was probable that she did have vaginosis.  The examiner also reviewed the private medical records and noted that the Veteran was treated several times for yeast infections and vaginosis since 1990.  The examiner considered the Veteran's treatment and noted that she was also diagnosed with fibroid tumors by laparoscopy in December 2001 and in January 2002 underwent a total abdominal hysterectomy for fibroid tumors confirmed by pathology report.  The examiner also noted that the Veteran did have an occasional episode of bacterial vaginosis as well as monilial vaginitis which was true of almost all women at one time or another.  The examiner noted that she had a hysterectomy for fibroid tumors and had no problems since that time.  

In a December 2007 VA Compensation and Pension Examination, the Veteran was examined by an obstetrics and gynecology physician.  The examiner reviewed the claim file and considered the Veteran's reported history of recurrent yeast infections and bacterial vaginosis in service due to the uniform.  The VA gynecologist also considered the prior medical history and examined the Veteran.  The impression was a history of recurrent yeast vaginitis and bacterial vaginosis; there were no current finding during the examination.  The examiner found that recurrent vaginal infections were common during deployment situations.  (Mil. Med 2003 Jul; 168 (7):569-74).  The examiner further found that they were also common in the general population and that the Veteran was treated appropriately while in service.  Additionally, the examiner concluded that there was insufficient evidence linking the Veteran's current complaints to the vaginal infections in service.  The examiner concluded that the Veteran's recurrent vaginal infections were unlikely to be service connected.  

In a December 2007 Addendum, the same VA examiner provided that it was less likely as not that the Veteran's uterine fibroids which led to her hysterectomy were a result of complications from vaginal infections or a result of service.  The examiner reasoned that according to respected medical literature, the common risk factors for developing uterine fibroids are heredity and race.  There were no risk factors of vaginal infection causing uterine fibroids.  The examiner concluded that the two conditions are entirely different and not related.  

In September 2008, the Veteran submitted private medical records.  A private MD PA stated that she has treated the Veteran for chronic yeast infection and bacterial vaginitis and the condition was recurring per the Veteran's history.  The MD PA opined that it was possible that the recurring yeast infection/bacterial vaginitis be a contributing factor to the Veteran having a scheduled hysterectomy.   

Based on the foregoing, the Board finds that service connection is not warranted.  Although there is a current diagnosis, the service treatment records do not show a chronic disability in service.  The Veteran was treated for a vaginal condition twice in service in 1987.  From 1987 until discharge from service in 1989, there was no indication of further treatment.  The Board acknowledges that a separation examination is not of record, however, in 1989, immediately preceding separation, the Veteran gave birth to a child.  There was no indication of a chronic condition in the 1989 records.  Therefore, a chronic disability was not shown to have been incurred in service.  See 38 C.F.R. § 3.303(b) (2010).  

Further, the evidence of record does not show that there was continuity after service.  The Veteran was discharged from service in 1989.  The evidence of record shows that the first treatment for a vaginal condition after service was in 1991.  The Board acknowledges the Veteran's statements that she had symptoms since service and the Veteran is competent to report her symptoms and when they occur.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, the Veteran, as a lay person is not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying conditions causing such complaints. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran did not have complaints when she delivered a child in 1989 and for approximately two years after service.  As such, the contemporaneous medical evidence does not show continuity.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board acknowledges the treatment for uterine fibroids, including a hysterectomy as well as vaginosis, vaginitis and yeast infections both in service and after service.  In spite of the treatment in service, the evidence of record does not show that there is a nexus between the current conditions and service.  In this regard, the Board finds that the 2007 VA examination and addendum are credible and probative.  The examiner interviewed the Veteran, reviewed the claims file, and conducted an examination prior to providing the opinion.  Moreover, the examiner included a reference to a military medical journal to supporting the opinion and explained the rationale for such opinion.  As such, the Board finds that the VA examiner's opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  As such, the Board accords great probative weight to the 2007 VA examiner's opinions.  

The Board acknowledges the Veteran's assertions that the unsanitary conditions and the uniforms caused her current disabilities and that her lay statements could, in certain circumstances, constitute competent nexus evidence.  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's injuries in service and the current diagnosis to be complex in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board finds the Veteran's statements regarding the cause of her current disabilities to be of little probative value as she is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, as no medical professional, in spite of various treating physicians, has opined that the Veteran's vaginal disabilities were related to any incident or disease in service, service connection is not warranted.

Lastly, the evidence of record does not show that bacterial vaginosis caused the Veteran's fibroids which led to the hysterectomy.  The private medical evidence shows that it was possible that bacterial vaginosis led to a hysterectomy.  Service connection may not be based on speculation or even remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, which are speculative, general or inconclusive in nature, cannot support a claim).  Furthermore, the VA gynecologist also explained that the medical literature provided that heredity and race were the common risk factors for fibroids, not bacterial vaginosis.  As such, secondary service connection for fibroids as due to bacterial vaginosis is not warranted.  

In summary, the Board has considered the available evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not show a chronic disability in service, continuity of symptomatology, a nexus between the current disability and service or a nexus between a claimed condition and a service connected disability.  As such, the Board finds that the evidence of record preponderates against the Veteran's claim for service connection.  Therefore, service connection for bacterial vaginosis and uterine fibroids, status post abdominal hysterectomy, is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right knee disability is denied.  

Service connection for bacterial vaginosis is denied.  

Service connection for uterine fibroids, status post abdominal hysterectomy is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's increased rating claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran is service-connected for patellofemoral pain syndrome of the left knee and is currently in receipt of a 10 percent disability rating.  She contends that her left knee is more severe than the currently assigned evaluation and that it has increased in severity since the last VA examination in April 2006.  

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of her left knee disability.  As such, a remand is necessary in order to schedule the Veteran for a VA examination so as to determine the current nature and severity of her service-connected left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. The RO should afford the Veteran a new VA examination to determine the nature and extent of the Veteran's service-connected left knee disability.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination.  Please send the claims folder to the examiner for review in conjunction with the examination.

2. The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


